         Case 20-22253-TPA       Filed 11/16/20 Entered 11/16/20 16:13:45FILED
                              Doc 51                                        Desc Main
                                Document      Page 1 of 1                11/16/20 4:07 pm
                IN THE UNITED STATES BANKRUPTCY COURT                    CLERK
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA                  U.S. BANKRUPTCY
                                                                         COURT - WDPA
In re:                                        :        Case No.:   20-22253-TPA
                                              :
Todd Ussack                                   :        Chapter:    13
                                              :
                Debtor(s).                    :
                                              :        Date:       11/13/2020
                                              :        Time:       10:00

                                PROCEEDING MEMO

MATTER               #37 MFRS by Wilmington Trust, N.A.
                            #45 Resp. by Debtor
                            #46 Reply to Resp. by Debtor
                            #49 Text Order Dismissing Reply


APPEARANCES:
                     Debtor:           T. Corey Zutz
                     Trustee:          Ronda Winnecour
                     Wilmington Trust: Kaitlin Shire

NOTES:

Shire:              This is a serial filer, 3 cases since May. They were dismissed due to lack of plan payments.
                     Schedules show income has decreased since last case.

                    (10:42)
J.
                    Debtor was transitioning between jobs.
Zutz:
                    Currently, Debtor is paying slightly ahead .
Winnecour:

OUTCOME:             Motion DENIED. Fees not to be assessed against the Debtor for bringing this Motion.
                     Chambers to issue Order.
